 



EXHIBIT 10.67
AMENDMENT
TO
FLOWSERVE CORPORATION
AMENDED AND RESTATED DIRECTOR CASH DEFERRAL PLAN
1. Preamble. Flowserve Corporation (“Flowserve”) established the Flowserve
Corporation Long-Term Incentive Plan (the “Original Plan”), which was amended
and restated November 1, 1993. Effective October 1, 2000, the Original Plan was
amended and restated as two plans, the Flowserve Long-Term Stock Incentive Plan
and the Flowserve Incentive Plan. The Long-Term Cash Incentive Plan was restated
as the Amended and Restated Director Cash Deferral Plan (the “Plan”) on
January 19, 2001. Since such restatement, section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), has been enacted and has become effective
with respect to the Plan. The Plan will be amended in 2006 for overall
compliance with section 409A of the Code. In the interim, Question and Answer 20
of Internal Revenue Service Notice 2005-1 permits distribution of certain
amounts without respect to the otherwise applicable limitations of section 409A.
By this amendment, Flowserve intends to accomplish amendment of the Plan to
provide for such distributions. Section 9 of the Plan permits the Organization
and Compensation Committee of the Board of Directors of Flowserve to amend the
Plan.
2. Amendment. Pursuant to Section 9 of the Plan, the Plan is hereby amended by
adding the following Section 7(d) to the Plan, to follow Section 7(c) and to
precede Section 8:
     “(d) 2005 DISTRIBUTION. Notwithstanding anything to the contrary in this
Plan, the entire amount credited to the unsecured Deferred Compensation Cash
accounts of former Director Robert Frazer and of current Director Diane Harris
will be distributed in full to such former Director and to such current Director
prior to December 31, 2005. Such distribution will be includible in the
reportable taxable income of such former Director and such current Director for
the taxable year 2005. This distribution is in accordance with Question and
Answer 20 of Internal Revenue Service Notice 2005-1, and shall terminate the
participation of such former Director in the Plan, and terminate the prior
deferrals. Such distribution shall be made in cash, as required by
Section 7(a).”
3. Effect of Amendment. Except as amended by this First Amendment to Flowserve
Corporation Amended and Restated Director Cash Deferred Plan, the Plan, as
amended and restated January 19, 2001, shall remain in full force and effect.

                  FLOWSERVE CORPORATION
 
           
 
  By:   Pension and Investment Committee          
 
      By:   /s/ Mark A. Blinn, Member
 
           
Executed December 14, 2005
           

1